Case:19-12400-JGR Doc#:421 Filed:07/16/21               Entered:07/16/21 19:35:43 Page1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

 In re:                                       )
                                              )
 SKYFUEL, INC.,                               )       Case No. 19-12400-JGR
                                              )       Chapter 11
                Debtor.                       )

                           SKYFUEL, INC.’S OBJECTION TO CLAIM OF
                              NORTH CHEROKEE PARTNERS, LLC

        SkyFuel, Inc., (“SkyFuel”) in the above-referenced case (“Case”), hereby files this
 Objection (the “Objection”) to the Proof of Claim (Claim No. 31-1) (the “Claim”) of North
 Cherokee Partners, LLC (“Claimant”), and in support thereof, SkyFuel respectfully states as
 follows:

                                         JURISDICTION

        1.     Jurisdiction to consider this matter is vested with the Court pursuant to 28 U.S.C.
 §§ 157 and 1334. This is a core proceeding pursuant to Section 157(b)(2)(B) of Title 11 of the
 United States Code (the “Bankruptcy Code”). Venue is proper before this Court pursuant to 28
 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief sought herein are Section 502 of
 the Bankruptcy Code, Federal Rule of Bankruptcy Procedure 3007, and L.B.R. 3007-1.

                                         BACKGROUND

        2.      On March 29, 2019, an involuntary petition for relief was filed against SkyFuel
 under chapter 11 of the Bankruptcy Code. ECF No. 1.

        3.     On April 23, 2019, the Court entered an Order for Relief and Procedure in
 Involuntary Case. ECF No. 9.

          4.    On October 25, 2019, Claimant filed the Claim.

         5.     In the Claim, Claimant alleges that it has an unsecured claim in the amount of
 “99,745.05” for “[r]ent reduced to judgment.” This amount purports to include interest and other
 charges, but Claimant did not attach to its Claim any statement itemizing interest, fees, expenses,
 or other charges required by Bankruptcy Rule 3001(c)(2)(A).

        6.     On January 29, 2021, the SkyFuel filed a Proposed Plan of Reorganization for
 SkyFuel and their Disclosure Statement, Pursuant to 11 U.S.C. § 1125, for the Plan (the
 “Disclosure Statement”). ECF Nos. 308 and 309.

       7.     On April 8, 2021, the Court entered its Order Approving Disclosure Statement and
 Confirming Plan of Reorganization for SkyFuel, Inc., approving the Disclosure Statement and


 59046109;1
Case:19-12400-JGR Doc#:421 Filed:07/16/21                          Entered:07/16/21 19:35:43 Page2 of 3




 confirming the Proposed Plan of Reorganization for SkyFuel as amended therein (the “Plan”). ECF
 No. 383.

          8.      The Plan became effective on May 17, 2021. ECF No. 392.

         9.      Upon investigation into the Claim, SkyFuel has determined that the amount claimed
 by Claimant is not supported by SkyFuel’s books and records. For example, SkyFuel’s books and
 records reflect that $7,261.45 was paid to Claimant on or around March 12, 2019. In addition, it
 appears other amounts were garnished ($7,444.46) and if such amounts were actually disbursed to
 Claimant, the Claim should be offset accordingly. In addition, SkyFuel paid Claimant a $25,000
 security deposit, which likewise should be offset by the Claim.1

                                         MEMORANDUM OF LAW

        10.     Pursuant to Section § 502(a) of Title 11 of the Bankruptcy Code, any claim for
 which a proof of claim has been filed shall be deemed allowed unless a party in interest objects.
 11 U.S.C. § 502(a). If an objection is filed, the Court, upon notice and a hearing, shall determine
 the amount of such claim. See 11 U.S.C. § 502(b).

        11.    SkyFuel objects to the Claim because it is unsupported by SkyFuel’s books and
 records and unsupported by the Claim itself and thus, SkyFuel seeks the disallowance of such
 Claim.

            WHEREFORE, the Debtor respectfully requests that the Court enter an Order
 disallowing the Claim and granting such other and further relief as the Court deems just and proper.

 DATED this 16th day of July, 2021.                   AKERMAN LLP

                                                        /s/ Amy M. Leitch
                                                      David W. Parham, SBN: 15459500
                                                      2001 Ross Avenue, Suite 3600
                                                      Dallas, TX 75201
                                                      Telephone: (214) 720-4300
                                                      Facsimile: (214) 981-9339
                                                      david.parham@akerman.com

                                                      and




 1
  SkyFuel has been in contact with counsel for Claimant to work through these issues. In an abundance of caution, this
 Objection was filed to meet the claim-objection deadline. If a resolution is reached, SkyFuel will withdraw its
 Objection.

                                                        -2-
 59046109;1
Case:19-12400-JGR Doc#:421 Filed:07/16/21   Entered:07/16/21 19:35:43 Page3 of 3




                                   Amy M. Leitch, #46837
                                   50 North Laura Street, Suite 3100
                                   Jacksonville, FL 32202
                                   Telephone: (904) 798-3700
                                   Facsimile: (904) 798-3730
                                   amy.leitch@akerman.com
                                   COUNSEL FOR SKYFUEL, INC.




                                    -3-
 59046109;1
